DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-16 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-24 of Patent No.: US 11,082,991 B2 to Alasti et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:




Patent No.: US 11,082,991 B2
Instant Application 17/364,151
Claim 1: A technological method for scheduling wireless data transmissions comprising: 

maintaining in memory, by at least one processor, an average data rate for each of a plurality of user equipment devices (UEs) that each have data to transfer on one of two overlapping frequency bands including a first frequency band and a second frequency band, the UEs having data to transfer on the first frequency band belonging to a first group of UEs and the UEs having data to transfer on the second frequency band belonging to a second group of UEs; 

determining, by at least one processor, at a scheduling time t, for each of the UEs, a metric for the UE that is a ratio of a downlink channel quality indicator for the UE to the average data rate of the UE at scheduling time t;

allocating at scheduling time t, by at least one processor, physical resource blocks (PRBs) to UEs belonging to the first group up to a maximum number of PRBs available for the first group, giving higher priority for PRB allocation to UEs that have a larger metric than other UEs of the plurality of UEs; and 

allocating at scheduling time t, by at least one processor, PRBs to UEs belonging to the second group up to a maximum number of PRBs available for the second group, giving higher priority for PRB allocation to UEs that have a larger metric than other UEs of the plurality of UEs.

 

Claim 1: A technological method for scheduling wireless data transmissions comprising: 

maintaining in memory, by at least one processor, an average data rate for each of a plurality of user equipment devices (UEs) that each have data to transfer on one of two overlapping frequency bands including a first frequency band and a second frequency band, the UEs having data to transfer on the first frequency band belonging to a first group of UEs and the UEs having data to transfer on the second frequency band belonging to a second group of UEs; 

determining, by at least one processor, at a scheduling time t, for each of the UEs, a priority metric for the UE;
 
allocating at scheduling time t, by at least one processor, physical resource blocks (PRBs) to UEs belonging to the first group up to a maximum number of PRBs available for the first group, giving higher priority for PRB allocation to UEs that have a larger metric than other UEs of the plurality of UEs; and 

allocating at scheduling time t, by at least one processor, PRBs to UEs belonging to the second group up to a maximum number of PRBs available for the second group, giving higher priority for PRB allocation to UEs that have a larger metric than other UEs of the plurality of UEs. 

The instant application discloses virtually all the limitations of the patented application with the exception of “determining, by at least one processor, at a scheduling time t, for each of the UEs, a priority metric for the UE”.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘determining, by at least one processor, at a scheduling time t, for each of the UEs, a priority metric for the UE’ as disclosed by the instant claim into the patented claim so as to effectively improve mobile wireless communication system technology).






Claim 2:  The method of claim 1 wherein the downlink channel quality indicator is a parameter of Long-Term Evolution (LTE) Radio Access Technology (RAT).

Claim 2: The method of claim 1 wherein the priority metric is based on a downlink channel quality indicator and the downlink channel quality indicator is a parameter of Long-Term Evolution (LTE) Radio Access Technology (RAT).

Claim 3: The method of claim 1 wherein the downlink channel quality indicator is a parameter of Fifth Generation (5G) New Radio (NR) Radio Access Technology (RAT). 
Claim 3: The method of claim 1 wherein the priority metric is based on a downlink channel quality indicator and the downlink channel quality indicator is a parameter of Fifth Generation (5G) New Radio (NR) Radio Access Technology (RAT).
Claim 4: The method of claim 1 wherein the at least one processor is at least one processor of a Next generation NodeB (gNB), which is a logical 5G radio node. 



Claim 4: The method of claim 1 wherein the at least one processor is at least one processor of a Next generation NodeB (gNB), which is a logical 5G radio node.
Claim 5: The method of claim 4 further comprising dividing, by at least one processor, a band over which the gNB transmits into two bands with overlap between the two bands, wherein the first frequency band is one of the two bands which overlap and the second frequency band is the other of the two bands which overlap.
Claim 5: The method of claim 4 further comprising dividing, by at least one processor, a band over which the gNB transmits into two bands with overlap between the two bands, wherein the first frequency band is one of the two bands which overlap and the second frequency band is the other of the two bands which overlap.  
Claim 6: The method of claim 5 wherein the gNB is a 10 MHz radio that only transmits over a 7 MHz band and wherein the dividing includes dividing the 7 MHz band into two 5 MHz bands with 3 MHz of overlap between the two 5 MHz bands, wherein the first frequency band is one of the two 5 MHz bands and the second frequency band is the other of the two 5 MHz bands.
Claim 6: The method of claim 5 wherein the gNB is a 10 MHz radio that only transmits over a 7 MHz band and wherein the dividing includes dividing the 7 MHz band into two 5 MHz bands with 3 MHz of overlap between the two 5 MHz bands, wherein the first frequency band is one of the two 5 MHz bands and the second frequency band is the other of the two 5 MHz bands. 
Claim 7: The method of claim 6 further comprising limiting, by a 7 MHz filter, out of band emission of the gNB and filtering known reception outside the 7 MHz band.
Claim 7: The method of claim 6 further comprising limiting, by a 7 MHz filter, out of band emission of the gNB and filtering known reception outside the 7 MHz band. 

Claim 8: The method of claim 6 wherein included in the maximum number of PRBs available for the first group and the maximum number of PRBs available for the second group are a number of PRBs that are common between the first frequency band and the second frequency band, the a number of PRBs that are common between the first frequency band and the second frequency band represented by a variable M.
Claim 8: The method of claim 6 wherein included in the maximum number of PRBs available for the first group and the maximum number of PRBs available for the second group are a number of PRBs that are common between the first frequency band and the second frequency band, the a number of PRBs that are common between the first frequency band and the second frequency band represented by a variable M.
Claim 9: The method of claim 8 wherein the first frequency band has a first K+M number of PRBs and the second frequency band has a second M+L number of PRBs, wherein K and L are equal numbers.

Claim 9: The method of claim 8 wherein the first frequency band has a first K+M number of PRBs and the second frequency band has a second M+L number of PRBs, wherein K and L are equal numbers.
Claim 10: 10. The method of claim 9 wherein K=11, L=11 and M=14.
Claim 10: The method of claim 9 wherein K=11, L=11 and M=14.
Claim 11: The method of claim 10 further comprising, before the allocating of the PRBs, the gNB preparing to allocate the PRBs by at least: determining the UEs belonging to the first group can only use the first K+M number of PRBs, which is a total of 25 PRBs; and determining the UEs belonging to the second group can only use the second K+M number of PRBs, which is a total of 25 PRBs.
Claim 11: The method of claim 10 further comprising, before the allocating of the PRBs, the gNB preparing to allocate the PRBs by at least: determining the UEs belonging to the first group can only use the first K+M number of PRBs, which is a total of 25 PRBs; and determining the UEs belonging to the second group can only use the second K+M number of PRBs, which is a total of 25 PRBs. 
Claim 12: The method of claim 9 wherein there are n number of UEs in the plurality of UEs and further comprising determining, by the gNB, the average data rate at the scheduling time t for each UE1 to UEn of the plurality of UEs according to a filter.

Claim 12: The method of claim 9 wherein there are n number of UEs in the plurality of UEs and further comprising determining, by the gNB, the average data rate at the scheduling time t for each UE1 to UEn of the plurality of UEs according to a filter.
Claim 13: The method of claim 12 wherein the filter is an exponential filter in which the average data rate for UEn at scheduling time t (represented by rn(t)) is rn(t)=((1-1/T) rn(t-1))+(1/T) Rn(t), wherein T is a time constant of the exponential filter, rn(t-1) is an average data rate of UEn at scheduling time t-1, and Rn(t) is an instantaneous data rate of UEn at scheduling time t. 
Claim 13: The method of claim 12 wherein the filter is an exponential filter in which the average data rate for UEn at scheduling time t (represented by rn(t)) is rn(t)=((1-1/T) rn(t-1))+(1/T) Rn(t), wherein T is a time constant of the exponential filter, rn(t-1) is an average data rate of UEn at scheduling time t-1, and Rn(t) is an instantaneous data rate of UEn at scheduling time t.
Claim 14: The method of claim 12 wherein the determining, at the scheduling time t, for each of the UEs, the metric for the UE includes determining, by the gNB, at the scheduling time t, for each UE1 to UEn of the plurality of UEs, the metric for the UEn represented by Metricn such that Metricn=cqin(t)/rn(t-1), wherein cqin(t) is the downlink channel quality indicator for UEn and rn(t-1) is the average data rate of UEn at scheduling time t-1.
Claim 14: The method of claim 12 wherein the determining, at the scheduling time t, for each of the UEs, the metric for the UE includes determining, by the gNB, at the scheduling time t, for each UE1 to UEn of the plurality of UEs, the metric for the UEn represented by Metricn such that Metricn=cqin(t)/rn(t-1), wherein the priority metric is based on a downlink channel quality indicator and cqin(t) is the downlink channel quality indicator for UEn and rn(t-1) is the average data rate of UEn at scheduling time t-1.
Claim 15: The method of claim 14 wherein the downlink channel quality indicator, for each of the UEs, is generated based on downlink channel quality information received from the UE.

Claim 15: The method of claim 14 wherein the downlink channel quality indicator, for each of the UEs, is generated based on downlink channel quality information received from the UE. 
Claim 16: The method of claim 14 wherein the allocating the PRBs to UEs belonging to the first group and the allocating the PRBs to UEs belonging to the second group includes: sorting, by the gNB, all the UEs of the plurality of UEs with data to transfer, in descending order according to the corresponding determined metric of each UE of the plurality of UEs with data to transfer; generating, by the gNB, a sorted list of all the UEs of the plurality of UEs with data to transfer, in descending order according to the corresponding determined metric of each UE of the plurality of UEs with data to transfer; selecting, by the gNB, a UE from a top of the sorted list that has the highest metric; determining, by the gNB, which of the first group of UEs and the second group of UEs to which the selected UE with the highest metric belongs; determining, by the gNB, whether a maximum number of PRBs available for the determined group to which the selected UE belongs have been allocated already; allocating, by the gNB, a PRB to the selected UE with the highest metric if it had been determined a maximum number of PRBs available for the determined group to which the selected UE belongs have not all been allocated already; removing, by the gNB, the selected UE from the top of the sorted list if it had been determined the maximum number of PRBs available for the determined group to which the selected UE belongs have all been allocated already; updating, by the gNB, the average data rate of each UE of the plurality of UEs and the metric for each UE of the plurality of UEs based on the updated average data rate of each UE of the plurality of UEs; re-sort, based on the updated average data rate and updated metric of each UE of the plurality of UEs, the sorted list of all the UEs of the plurality of UEs with data to transfer, in descending order according to the updated metric of each UE of the plurality of UEs with data to transfer; determine whether there are PRBs available to allocate and whether the sorted list is empty; and repeat the allocating the PRBs to UEs belonging to the first group and the allocating the PRBs to UEs belonging to the second group if it was determined there are PRBs available to allocate and the sorted list is not empty.
Claim 16: The method of claim 14 wherein the allocating the PRBs to UEs belonging to the first group and the allocating the PRBs to UEs belonging to the second group includes: sorting, by the gNB, all the UEs of the plurality of UEs with data to transfer, in descending order according to the corresponding determined metric of each UE of the plurality of UEs with data to transfer; generating, by the gNB, a sorted list of all the UEs of the plurality of UEs with data to transfer, in descending order according to the corresponding determined metric of each UE of the plurality of UEs with data to transfer; selecting, by the gNB, a UE from a top of the sorted list that has the highest metric; determining, by the gNB, which of the first group of UEs and the second group of UEs to which the selected UE with the highest metric belongs; determining, by the gNB, whether a maximum number of PRBs available for the determined group to which the selected UE belongs have been allocated already; allocating, by the gNB, a PRB to the selected UE with the highest metric if it had been determined a maximum number of PRBs available for the determined group to which the selected UE belongs have not all been allocated already; removing, by the gNB, the selected UE from the top of the sorted list if it had been determined the maximum number of PRBs available for the determined group to which the selected UE belongs have all been allocated already; updating, by the gNB, the average data rate of each UE of the plurality of UEs and the metric for each UE of the plurality of UEs based on the updated average data rate of each UE of the plurality of UEs; re-sort, based on the updated average data rate and updated metric of each UE of the plurality of UEs, the sorted list of all the UEs of the plurality of UEs with data to transfer, in descending order according to the updated metric of each UE of the plurality of UEs with data to transfer; determine whether there are PRBs available to allocate and whether the sorted list is empty; and repeat the allocating the PRBs to UEs belonging to the first group and the allocating the PRBs to UEs belonging to the second group if it was determined there are PRBs available to allocate and the sorted list is not empty.    
Claim 21: A system for scheduling wireless data transmissions comprising: 

at least one computer processor; and 

at least one memory coupled to the at least one computer processor, the at least one memory having computer-executable instructions stored thereon that, when executed by the at least one computer processor, cause the at least one computer processor to perform: 

maintaining in memory an average data rate for each of a plurality of user equipment devices (UEs) that each have data to transfer on one of two overlapping frequency bands including a first frequency band and a second frequency band, the UEs having data to transfer on the first frequency band belonging to a first group of UEs and the UEs having data to transfer on the second frequency band belonging to a second group of UEs; 

determining, at a scheduling time t, for each of the UEs, a metric for the UE that is a ratio of a downlink channel quality indicator for the UE to the average data rate of the UE at scheduling time t; 

allocating at scheduling time t, physical resource blocks (PRBs) to UEs belonging to the first group up to a maximum number of PRBs available for the first group, giving higher priority for PRB allocation to UEs belonging to the first group that have a larger metric than other UEs belonging to the first group; and 

allocating at scheduling time t, PRBs to UEs belonging to the second group up to a maximum number of PRBs available for the second group, giving higher priority for PRB allocation to UEs belonging to the second group that have a larger metric than other UEs belonging to the second group.
Claim 21: A system for scheduling wireless data transmissions comprising: 

at least one computer processor; and 

at least one memory coupled to the at least one computer processor, the at least one memory having computer-executable instructions stored thereon that, when executed by the at least one computer processor, cause the at least one computer processor to perform: 

maintaining in memory an average data rate for each of a plurality of user equipment devices (UEs) that each have data to transfer on one of two overlapping frequency bands including a first frequency band and a second frequency band, the UEs having data to transfer on the first frequency band belonging to a first group of UEs and the UEs having data to transfer on the second frequency band belonging to a second group of UEs; 

determining, at a scheduling time t, for each of the UEs, a priority metric for the UE; 

allocating at scheduling time t, physical resource blocks (PRBs) to UEs belonging to the first group up to a maximum number of PRBs available for the first group, giving higher priority for PRB allocation to UEs belonging to the first group that have a larger metric than other UEs belonging to the first group; and 

allocating at scheduling time t, PRBs to UEs belonging to the second group up to a maximum number of PRBs available for the second group, giving higher priority for PRB allocation to UEs belonging to the second group that have a larger metric than other UEs belonging to the second group.

The instant application discloses virtually all the limitations of the patented application with the exception of “determining, at a scheduling time t, for each of the UEs, a priority metric for the UE”.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘determining, at a scheduling time t, for each of the UEs, a priority metric for the UE’ as disclosed by the instant claim into the patented claim so as to effectively improve mobile wireless communication system technology).


Claim 22: The system of claim 21 wherein the at least one computer processor is at least one processor of a Next generation NodeB (gNB), which is a logical 5G radio node and wherein the gNB is a 10 MHz radio that only transmits over a 7 MHz band and wherein the computer-executable instructions, when executed by the at least one computer processor, further cause the at least one computer processor to perform: dividing the 7 MHz band into two 5 MHz bands with 3 MHz of overlap between the two 5 MHz bands, wherein the first frequency band is one of the two 5 MHz bands and the second frequency band is the other of the two 5 MHz bands.
Claim 22: The system of claim 21 wherein the at least one computer processor is at least one processor of a Next generation NodeB (gNB), which is a logical 5G radio node and wherein the gNB is a 10 MHz radio that only transmits over a 7 MHz band and wherein the computer-executable instructions, when executed by the at least one computer processor, further cause the at least one computer processor to perform: dividing the 7 MHz band into two 5 MHz bands with 3 MHz of overlap between the two 5 MHz bands, wherein the first frequency band is one of the two 5 MHz bands and the second frequency band is the other of the two 5 MHz bands.
Claim 23:  A non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor, cause the at least one processor to perform: 

maintaining in memory an average data rate for each of a plurality of user equipment devices (UEs) that each have data to transfer on one of two overlapping frequency bands including a first frequency band and a second frequency band, the UEs having data to transfer on the first frequency band belonging to a first group of UEs and the UEs having data to transfer on the second frequency band belonging to a second group of UEs; 

determining, at a scheduling time t, for each of the UEs, a metric for the UE that is a ratio of a downlink channel quality indicator for the UE to the average data rate of the UE at scheduling time t; 

allocating at scheduling time t, physical resource blocks (PRBs) to UEs belonging to the first group up to a maximum number of PRBs available for the first group, giving higher priority for PRB allocation to UEs belonging to the first group that have a larger metric than other UEs belonging to the first group; and 

allocating at scheduling time t, PRBs to UEs belonging to the second group up to a maximum number of PRBs available for the second group, giving higher priority for PRB allocation to UEs belonging to the second group that have a larger metric than other UEs belonging to the second group. 
Claim 23: A non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor, cause the at least one processor to perform: 

maintaining in memory an average data rate for each of a plurality of user equipment devices (UEs) that each have data to transfer on one of two overlapping frequency bands including a first frequency band and a second frequency band, the UEs having data to transfer on the first frequency band belonging to a first group of UEs and the UEs having data to transfer on the second frequency band belonging to a second group of UEs; 

determining, at a scheduling time t, for each of the UEs, a priority metric for the UE; 

allocating at scheduling time t, physical resource blocks (PRBs) to UEs belonging to the first group up to a maximum number of PRBs available for the first group, giving higher priority for PRB allocation to UEs belonging to the first group that have a larger metric than other UEs belonging to the first group; and 

allocating at scheduling time t, PRBs to UEs belonging to the second group up to a maximum number of PRBs available for the second group, giving higher priority for PRB allocation to UEs belonging to the second group that have a larger metric than other UEs belonging to the second group.

The instant application discloses virtually all the limitations of the patented application with the exception of “determining, at a scheduling time t, for each of the UEs, a priority metric for the UE”.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘determining, at a scheduling time t, for each of the UEs, a priority metric for the UE’ as disclosed by the instant claim into the patented claim so as to effectively improve mobile wireless communication system technology).

Claim 24: The computer-readable storage medium of claim 23 wherein the at least one processor is at least one processor of a Next generation NodeB (gNB), which is a logical 5G radio node and wherein the gNB is a 10 MHz radio that only transmits over a 7 MHz band and wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to perform: dividing the 7 MHz band into two 5 MHz bands with 3 MHz of overlap between the two 5 MHz bands, wherein the first frequency band is one of the two 5 MHz bands and the second frequency band is the other of the two 5 MHz bands. 
Claim 24: The computer-readable storage medium of claim 23 wherein the at least one processor is at least one processor of a Next generation NodeB (gNB), which is a logical 5G radio node and wherein the gNB is a 10 MHz radio that only transmits over a 7 MHz band and wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to perform: dividing the 7 MHz band into two 5 MHz bands with 3 MHz of overlap between the two 5 MHz bands, wherein the first frequency band is one of the two 5 MHz bands and the second frequency band is the other of the two 5 MHz bands.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463